Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
[AltContent: ]This Office action is in response to Applicant’s communication filed 02/23/2021 in response to the Office action dated 03/23/2020. Claims 1, 2, 5, 9-11, 14, 16, 17 and 20 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10 and 16) “… a computer receiving a request to create the snapshot of the execution image in response to a change being performed in a virtualized system that includes the VM instance, the execution image of the VM instance being stored in first datastores;
the computer applying a machine learning technique to first historical data about effects that changes caused by execution of other VM instances had on a capacity of a storage system that stores execution images of the other VM instances in the first datastores;
based on the machine learning technique applied to the first historical data, the computer training a recommendation model;
based on a size of the VM instance, a type of an operating system of the VM instance, a type of an application being executed by the VM instance, a criticality of the VM instance, and a type of the change, and based on the trained recommendation 
the computer selecting a datastore for storing the snapshot so that the selected datastore is associated with the selected tier, the datastore being selected from second datastores, the second datastores being dedicated to storing snapshots in the storage system, and the first and second datastores being mutually exclusive; and
the computer creating the snapshot in the selected datastore and in the selected storage tier and reducing unused space in a portion of the storage system dedicated to storing the first datastores based on (i) the execution images of the VM instance and the other VM instances being stored in the first datastores to utilize a full capacity of the first datastores without requiring free space in the first datastores reserved for snapshots of the execution images and (ii) the snapshot being created in the second datastores dedicated to storing snapshots;
the computer repeatedly analyzing log files of active hypervisors, the log files indicating changes associated with active VM instances that affect sizes of multiple execution images of the active VM instances;
the computer determining an expiration time of the snapshot based on the analyzed log files of the active hypervisors, the trained recommendation model and second historical data about amounts of time other snapshots were in existence prior to being removed in response to approval by customers, wherein the other snapshots are associated with a type of another change that matches the type of the change being performed in the virtualized system;
the computer determining that the expiration time of the snapshot has been reached or has passed; and
based on the analyzed log files of the active hypervisors, the trained recommendation model the second historical data about the amounts of time the other snapshots were in existence prior to being removed in response to approval by customers, and the expiration time of the snapshot having been reached or passed, the computer removing the snapshot from the datastore.”

As dependent claims 2-9, 11-15 and 17-20 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU

Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153